MacIntyre, J.
The certiorari was overruled on November 20, 1934, and the bill of exceptions recites: “Now within the time prescribed by law and within thirty days from the date of the error complained of” (the overruling of the certiorari), etc. The bill of exceptions was certified by the judge on December 17, 1934. This being a criminal case, it must affirmatively appear that the bill of exceptions was presented for certification within twenty days from the date of the judgment complained of, and it does not so appear in this case. See Jones v. State, 146 Ga. 8 (90 S. E. 280); McCrory v. State, 42 Ga. App. 287 (155 S. E. 781); Mansfield v. State, 94 Ga. 74 (20 S. E. 249); Mayfield v. State, 35 Ga. App. 578 (134 S. E. 188). This being a jurisdictional question, the court is without jurisdiction to entertain the case.

Writ of error dismissed.


Broyles, G. J., and Guerry, J., concur.